Exhibit 10.2

NOBLE CORPORATION PLC

2017 DIRECTOR OMNIBUS PLAN

1. Plan.

Noble Corporation plc, a public limited company incorporated under the laws of
England and Wales (the “Company”), established this Noble Corporation plc 2017
Director Omnibus Plan (this “Plan”), to be effective as of May 1, 2017 (the
“Effective Date”); provided that this Plan subsequently receives the requisite
shareholder approval. The Plan is the successor to the Noble Corporation Sixth
Amended and Restated Noble Corporation 1992 Nonqualified Stock Option and Share
Plan for Non-Employee Directors and the Amended and Restated Noble Corporation
Equity Compensation Plan for Non-Employee Directors (the “Prior Plans”). Awards
granted prior to the Effective Date pursuant to the Prior Plans are hereby
ratified and confirmed and such Awards that remain subject to administration
shall continue to be administered in accordance with the terms of the Prior
Plans. Provided that shareholder approval of the Plan is obtained, for periods
on and after the Effective Date, no new Awards (as defined below) may be granted
under the Prior Plans. This Plan shall automatically terminate should such
shareholder approval not be obtained (and the Prior Plans as in effect
immediately prior to the Effective Date, shall continue in operation as then in
effect).

2. Purpose.

This Plan is designed to attract and retain non-employee directors of the
Company, to encourage the sense of proprietorship of such directors and to
stimulate the active interest of such persons in the development and financial
success of the Company and its Subsidiaries. These objectives are to be
accomplished by making awards under this Plan and thereby providing such
directors with a proprietary interest in the growth and performance of the
Company and its Subsidiaries.

3. Definitions.

As used herein, the terms set forth below shall have the following respective
meanings:

“Annual Retainer” shall be the compensation to which a Director is entitled as a
retainer for his or her services as a member of the Board during the Plan Year.

“Award” means the grant of any Option, Stock Award or Cash Award to a
Participant pursuant to such applicable terms, conditions and limitations as the
Board may establish in accordance with the objectives of this Plan.

“Award Agreement” means the document (in written or electronic form)
communicating the terms, conditions and limitations applicable to an Award. The
Board may, in its discretion, require that the Participant execute such Award
Agreement, or may provide for procedures through which Award Agreements are made
available but not executed. Any Participant who is granted an Award and who does
not affirmatively and in writing reject the applicable Award and Award Agreement
shall be deemed to have accepted the terms of the Award as embodied in the Award
Agreement.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash and made in respect of the
Annual Retainer pursuant to Section 9(a).

“Change in Control” means a Change in Control as defined in Attachment A to this
Plan.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time.

“Committee” means the Compensation Committee of the Board, and any successor
committee thereto or such other committee of the Board as may be designated by
the Board to administer this Plan in whole or in part including any subcommittee
of the Board as designated by the Board.

“Company” means Noble Corporation plc, a company organized under the laws of
England and Wales.

“Director” means an individual serving as a non-executive member of the Board
who is not an employee, and an individual who has agreed to become a Director
and actually becomes a Director following such date of agreement.



--------------------------------------------------------------------------------

“Disability” means a disability whereby the Director is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. Notwithstanding the
foregoing, if an Award is subject to Section 409A of the Code, the definition of
Disability shall conform to the requirements of Treasury Regulation §
1.409A-3(i)(4)(i) to the extent necessary to avoid the imposition of any tax by
such Section 409A of the Code.

“Dividend Equivalents” means, in the case of an Award comprising Restricted
Stock Units, an amount equal to all dividends and other distributions (or the
economic equivalent thereof (excluding, unless the Board or Committee, as
applicable, determines otherwise, special dividends)) that are payable to
shareholders of record in respect of the relevant record dates that occur during
the Restriction Period, as applicable, on a like number of Shares that are
subject to the Award.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

“Exercise Price” means the price at which a Participant may exercise his right
to receive Shares, as applicable, under the terms of an Option.

“Fair Market Value” of a Share means, as of a particular date,

 

  (i) if Shares are then listed or admitted to trading on a national securities
exchange, the average of the reported high and low sales price per Share on the
date in question (or if there was no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal national
securities exchange on which such Share is so listed or admitted to trading,

 

  (ii) if the Shares are not so listed or admitted to trading, the average of
the closing high bid and low asked quotations as reported on an inter-dealer
quotation system for such Share on the date in question, or, if there are no
quotations available for such date, on the last preceding date on which such
quotations shall be available,

 

  (iii) if the Shares are not publicly traded, the most recent value determined
by an independent appraiser appointed by the Board for such purpose, or

 

  (iv) if none of the above are applicable, the fair market value of a Share as
determined in good faith by the Board in accordance with any applicable
requirements of Section 409A of the Code.

“Grant Date” means the date an Award is granted to a Participant pursuant to
this Plan.

“Nonqualified Stock Option” means an Option that is not intended to comply with
the requirements set forth in Section 422 of the Code.

“Option” means a right to purchase a specified number of Shares at a specified
Exercise Price, which shall be in the form of a Nonqualified Stock Option.

“Participant” means a Director to whom an Award has been made under this Plan.

“Plan” means this Noble Corporation plc 2017 Director Omnibus Plan, as such plan
may be amended from time to time.

“Plan Year” means the calendar year.

“Prior Plans” has the meaning set forth in Section 1.

“Restricted Stock” means Shares allotted and issued or transferred pursuant to
Paragraphs 8 or 9 that are restricted or subject to forfeiture provisions.

“Restricted Stock Award” means an Award in the form of Restricted Stock.

“Restricted Stock Unit” means a unit that provides for the allotment and
issuance, transfer, or delivery of one Share or equivalent value in cash upon
the satisfaction of the terms, conditions, and restrictions applicable to such
Restricted Stock Unit.

“Restricted Stock Unit Award” means an Award in the form of Restricted Stock
Units.

“Restriction Period” means a period of time beginning as of the date upon which
a Restricted Stock Award or Restricted Stock Unit Award is made pursuant to this
Plan and ending as of the date upon which such Award is no longer restricted or
subject to forfeiture provisions.



--------------------------------------------------------------------------------

“Share” means one registered share of the Company, or any stock or other
security hereafter allotted and issued or which may be allotted and issuable in
substitution or exchange for a Share.

“Stock Award” means an Award in the form of Shares, including a Restricted Stock
Award, a Restricted Stock Unit Award that may be settled in Shares, but
excluding Options.

“Subsidiary” means (1) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
such corporation that have the right to vote generally on matters submitted to a
vote of the shareholders of such corporation, and (2) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

4. Eligibility.

(a) Directors. All Directors are eligible for grants of Awards under this Plan,
provided, however, that if the Board makes an Award to an individual whom it
expects to become a Director following the Grant Date of such Award, such Award
shall be subject to (among other terms and conditions) the individual actually
becoming a Director.

(b) The Board (or the Committee pursuant to Paragraph 7) shall determine the
type or types of Awards to be made under this Plan and shall designate from time
to time the Directors who are to be granted Awards under this Plan.

5. Shares Available for Awards.

(a) Available Shares. Subject to the provisions of Paragraph 15 hereof, the
maximum number of Shares that may be allotted and issued, transferred, or
delivered pursuant to Awards under this Plan (including Options that may be
exercised for or settled in Shares) shall be 900,000 Shares as of the Effective
Date, which number of Shares may thereafter be increased in connection with the
obtaining of the requisite shareholder approval of the Plan (the “Maximum Share
Limit”). Each Share subject to an Award granted under this Plan shall be counted
against the Maximum Share Limit as 1 Share. Shares available under the Plan may
be unissued Shares from the Company’s authorized or conditional share capital,
Shares held in treasury by the Company or one or more Subsidiaries of the
Company.

(b) Share Counting. If an Award expires or is terminated, cancelled or
forfeited, the Shares associated with the expired, terminated, cancelled or
forfeited Awards shall again be available for Awards under the Plan, and the
Maximum Share Limit shall be increased by the same amount as such Shares were
counted against the Maximum Share Limit, it being understood that no increase or
decrease shall be made to the Maximum Share Limit with respect to an Award that
can only be settled in cash. The following Shares shall not become available
again for allotment and issuance, transfer, or delivery under the Plan:

 

  (i) Shares that are tendered or surrendered, or to which the right to require
the Company to allot and issue, transfer or deliver Shares is forfeited or
surrendered, in payment of the Exercise Price of an Option;

 

  (ii) Shares that are withheld or delivered, or to which the right to require
the Company to allot and issue, transfer or deliver Shares is forfeited or
surrendered, to satisfy applicable tax withholding (for net exercise or net
settlement purposes) or nominal value obligations; and

 

  (iii) Shares purchased on the open market with the proceeds of an Exercise
Price payment with respect to an Option.

The Board may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustment if the number of Shares actually
delivered differs from the number of Shares previously counted in connection
with an Award.

The Board, the Committee and the appropriate officers of the Company shall from
time to time take whatever actions are necessary to file any required documents
with governmental authorities, stock exchanges and transaction reporting systems
to ensure that Shares are available for allotment and issuance, transfer, or
delivery pursuant to Awards.



--------------------------------------------------------------------------------

6. Administration.

(a) Authority of the Administrator. Except as otherwise provided in this Plan,
this Plan shall be administered by the Board. Subject to the provisions hereof,
the Board shall have full and exclusive power and authority to administer this
Plan and to take all actions that are specifically contemplated hereby or are
necessary or appropriate in connection with the administration hereof. The Board
shall also have full and exclusive power to interpret this Plan and the Award
Agreements thereunder and to adopt such rules, regulations and guidelines for
carrying out this Plan as it may deem necessary or proper. Subject to Paragraph
6(c) hereof, the Board may, in its discretion, (x) provide for the extension of
the exercisability of an Award, or (y) in the event of a Change in Control,
retirement, death or termination of service for Disability, accelerate the
vesting or exercisability of an Award, eliminate or make less restrictive any
restrictions contained in an Award, waive any restriction or other provision of
this Plan or an Award or otherwise amend or modify an Award in any manner that
is, in either case, (1) not adverse to the Participant to whom such Award was
granted, (2) consented to by such Participant or (3) authorized by
Paragraph 15(c) hereof; provided, however, that no such action shall permit the
term of any Option to be greater than 10 years from its Grant Date. The Board
may correct any defect or supply any omission or reconcile any inconsistency in
this Plan or in any Award Agreement in the manner and to the extent the Board
deems necessary or desirable to further this Plan’s purposes. Any decision of
the Board in the interpretation and administration of this Plan and the Award
Agreements thereunder shall lie within its sole and absolute discretion and
shall be final, conclusive and binding on all parties concerned.

(b) Indemnity. No member of the Board or any person to whom the Board has
delegated authority in accordance with the provisions of Paragraph 7 of this
Plan shall be liable for anything done or omitted to be done by such person, by
any member of the Board, any member of the Committee or by any officer of the
Company in connection with the performance of any duties under this Plan, except
for his or her own willful misconduct or as expressly provided by statute.

(c) Prohibition on Repricing of Options. Subject to the provisions of
Paragraph 15 hereof, the terms of outstanding Award Agreements may not be
amended without the approval of the Company’s shareholders so as to (i) reduce
the Exercise Price of any outstanding Options or (ii) cancel any outstanding
Options in exchange for cash or other Awards, or Options with an Exercise Price
that is less than the Exercise Price of the original Options.

(d) Procedures Adopted Under the Prior Plans. Any procedures adopted by the
Board or otherwise for the administration of the Prior Plans shall continue in
effect for the administration of the Plan until amended or revoked by the
applicable authority hereunder.

7. Delegation of Authority.

The Board may delegate any of its authority to administer all or any portion of
the Plan to the Committee, in which case references herein to the Board shall be
deemed to be references to the Committee, and the Board or Committee, as
applicable, may delegate to the Chief Executive Officer and to other senior
officers of the Company certain of its duties under this Plan (other than the
granting authority or amendment authority of the Board or Committee described in
Paragraphs 8, 9 and 13); provided, that, such delegation is made in writing and
specifically sets forth such delegated authority. The Board, the Committee or
officer of the Company, as applicable, may engage or authorize the engagement of
a third party administrator to carry out administrative functions under this
Plan. Any delegation of duties under the Prior Plans shall continue in effect as
a delegation under the Plan until amended or revoked by the applicable authority
hereunder. Any such delegation hereunder shall only be made to the extent
permitted by applicable law.

8. Awards.

(a) Awards; Conditions. The Board shall determine the type or types of Awards to
be made under this Plan and shall designate from time to time the Directors who
are to be the recipients of such Awards. Each Award shall be embodied in an
Award Agreement, which shall contain such terms, conditions and limitations as
shall be determined by the Board, in its sole discretion, and, if required by
the Board, shall be signed by the Participant to whom the Award is granted and
by a member of the Board for and on behalf of the Company. Awards may consist of
those listed in this Paragraph 8(a) and may be granted singly, in combination or
in tandem. Awards may also be made in combination or in tandem with, in
replacement of, or as alternatives to, grants or rights under this Plan;
provided, however, that, except as contemplated in Paragraph 15 hereof, no
Option may be issued in exchange for the cancellation of an Option with a higher
Exercise Price nor may the Exercise Price of any Option be reduced. All or part
of an Award may be subject to conditions established by the Board.



--------------------------------------------------------------------------------

If a Participant ceases to be a Director, any unexercised, unvested or unpaid
Awards shall be treated as set forth in the applicable Award Agreement or in any
other written agreement the Company has entered into with the Participant, it
being understood that the Board may, in its sole and absolute discretion,
prescribe additional terms, conditions, restrictions and limitations applicable
to the Award, including without limitation rules pertaining to the cessation of
being a Director by reason of retirement, death or Disability. All rights to
exercise an Option shall, terminate five years after the date the Participant
ceases to be a Director (or the remaining term of the Option if shorter), unless
the Award Agreement provides otherwise in connection with any such termination
of service by reason of retirement, death or Disability. Notwithstanding the
foregoing, in the event the Participant ceases to be a Director on account of
fraud, dishonesty or other acts detrimental to the interests of the Company or
an affiliate, the Option shall thereafter be null and void for all purposes.

(b) Types of Awards.

(i) Options. An Award may be in the form of an Option. An Option awarded
pursuant to this Plan shall consist of a Nonqualified Stock Option. The price at
which Shares may be purchased upon the exercise of an Option shall be not less
than the Fair Market Value of the Shares on the Grant Date; provided that in
relation to an Option comprising the right to subscribe for Shares, the price
shall not be less than the nominal value of a Share. The term of an Option shall
not exceed 10 years from the Grant Date; provided that the period during which
an Option may be exercised may be extended by the Board or pursuant to
procedures of the Board if the last day of such period occurs at a time when the
Company has imposed a prohibition on trading of the Company’s securities in
order to avoid violations of applicable Federal, state, local or foreign law;
provided further, that the period during which the Option may be extended is not
more than 30 days after the date on which such prohibition on trading is
terminated. Options may not include provisions that “reload” the Option upon
exercise. Subject to the foregoing provisions, the terms, conditions and
limitations applicable to any Option, including, but not limited to, the term of
any Option and the date or dates upon which the Option becomes vested and
exercisable, shall be determined by the Board.

(ii) Stock Awards. An Award may be in the form of a Stock Award. The terms,
conditions and limitations applicable to any Stock Award, including, but not
limited to, vesting or other restrictions, shall be determined by the Board, and
subject to Restriction Period and any other applicable requirements described in
this Plan. In relation to a Stock Award, an Award holder may be required by or
pursuant to procedures of the Board, in its discretion, to pay the nominal value
of any Shares awarded hereunder, in accordance with the provisions of Paragraph
11. To the extent otherwise, and subject to any provision of any applicable law
or regulation of any governmental authority or any national securities exchange,
there shall not be any purchase price charged for any Stock Award under the
Plan.

(iii) Restricted Stock Unit Awards. An Award may be in the form of a Restricted
Stock Unit Award. The terms, conditions and limitations applicable to a
Restricted Stock Unit Award, including, but not limited to, the Restriction
Period and the right to Dividend Equivalents, if any, shall be determined by the
Board. Subject to the terms of this Plan, the Board, in its sole discretion, may
settle Restricted Stock Units in the form of cash or by the allotment and
issuance, transfer or delivery of Shares (or in a combination thereof) equal to
the value of the vested Restricted Stock Units. In relation to an award of
Restricted Stock Units to be satisfied by the allotment and issuance, transfer
or delivery by the Company of Shares, an Award holder may be required by or
pursuant to procedures of the Board, in its discretion, to pay the nominal value
of any Shares to be allotted and issued, transferred or delivered, in accordance
with the provisions of Paragraph 11. To the extent otherwise, and subject to any
provision of any applicable law or regulation of any governmental authority or
any national securities exchange, there shall not be any purchase price charged
for any Restricted Stock Units award under the Plan.

The maximum aggregate Fair Market Value of the Shares subject to Awards during
any Plan Year that may be granted to any Director pursuant to this Section 8
shall in no event exceed $350,000 taking into account the date of grant value of
the Shares subject to Awards under this Section 8.

9. Director Compensation.

(a) Annual Retainer; Voluntary Share Purchases. The amount of the Annual
Retainer to be paid to each Director for each Plan Year may, in the discretion
of the Board, be payable pursuant to Cash Awards granted under this Plan. To the
extent the Annual Retainer is payable to a Director in the form of a Cash Award,
the Board may permit the Director to elect to have up to 100% of the amount of
such Cash Award to be applied to the purchase of unrestricted Shares pursuant to
the provisions of this Paragraph 9(a). Such elections shall be on a form
prescribed for this purpose by the Board and must be made no later than the 30th
calendar day (or such other day as the Board may prescribe) prior to the end of
the Plan Year to which the election applies in accordance with the procedures
established by the Board, and if applicable, shall be in accordance with
Section 409A of the Code. The amount to be applied to the purchase of Shares
shall be designated by the Director as a percentage of his or her Annual
Retainer (or applicable payment thereof) in integral multiples of 5%.



--------------------------------------------------------------------------------

(b) Other Fees and Reimbursement of Expenses. For the avoidance of doubt,
Directors may be entitled, for their service as directors, to compensation other
than the Annual Retainer in the discretion of the Board and to the reimbursement
of certain expenses in accordance with the policies, practices and procedures of
the Company from time to time in effect. Expenses may be reimbursed in the
discretion of the Board in the form of Cash Awards that provide for an immediate
payment; provided, that, such reimbursement is made no later than the last day
of the year following the year in which such expenses are incurred.

10. Award Payment; Dividends and Dividend Equivalents.

(a) General. Payment of Awards by the Company may be made in the form of cash or
by the allotment and issuance, transfer of delivery of Shares (in book-entry or
certificated form), or a combination thereof, and may include such restrictions
as the Board shall determine, including, but not limited to, in the case of
Shares, restrictions on transfer and forfeiture provisions. For a Restricted
Stock Award, the certificates evidencing the shares of such Restricted Stock (to
the extent that such shares are so evidenced) shall contain appropriate legends
and restrictions that describe the terms and conditions of the restrictions
applicable thereto. For a Restricted Stock Unit Award that may be settled by the
allotment and issuance, transfer or delivery of Shares, the Restricted Stock
Units shall be evidenced by book entry registration or in such other manner as
the Board may determine.

(b) Dividends and Dividend Equivalents. Rights to (1) dividends will be extended
to and made part of any Restricted Stock Award and (2) Dividend Equivalents may
be extended to and made part of any Restricted Stock Unit Award, subject in each
case to such terms, conditions and restrictions as the Board may establish as
set forth in the Award Agreement thereto, it being understood that such
dividends and Dividend Equivalents shall be paid to the extent the Shares
underlying the relevant award are vested and paid, as applicable. Dividends
and/or Dividend Equivalents shall not be made part of any Options.

11. Nominal Value; Option Exercise. If permitted by the Board and elected by the
Participant, the Participant may pay the nominal value associated with any
allotment, issuance, transfer or delivery of Shares hereunder by means of
surrendering, or otherwise forfeiting or surrendering the right to require the
Company to allot and issue, transfer, or deliver a portion of such Shares, or
tendering Shares, valued at Fair Market Value on the date of exercise, or any
combination of the foregoing methods, or otherwise entering into arrangements to
pay the nominal value in a form acceptable to the Company. The Board, in its
sole discretion, shall determine acceptable methods for Participants to tender
Shares, including tender by attestation of Shares held by a broker. The Board
may provide for procedures to permit the acquisition of Shares pursuant to such
Awards by use of the proceeds to be received from the sale of Shares issuable
pursuant to an Award (including cashless acquisition procedures approved by the
Board involving a broker or dealer approved by the Board). The Board may adopt
additional rules and procedures regarding the payment of nominal value from time
to time, provided that such rules and procedures are not inconsistent with the
provisions of this Paragraph 11. The Exercise Price shall be paid in full at the
time of exercise in cash or, if permitted by the Board and elected by the
Participant, in a manner consistent, mutatis mutandis, with the foregoing
provisions regarding payment of nominal value.

12. Taxes. The Company shall have the right to require payment of applicable
taxes, social security obligations and pension plan obligations (or similar
charges), if any, as a condition to settlement of any Award. The amount, if any,
determined by the Board to be due upon the grant or vesting of any Award, or at
any other applicable time, shall be paid in full at the applicable time in cash
or, if permitted by the Board and elected by the Participant, the Participant
may arrange for such payment by means of surrendering, or otherwise forfeiting
or surrendering the right to require the Company to allot and issue, transfer,
or deliver Shares with respect to the Award, or tendering Shares, valued at Fair
Market Value on the date of exercise, or any combination of the foregoing
methods, or otherwise entering into arrangements to pay the withholding amount,
if any, in a form acceptable to the Company. The Board may take or require such
other action as may be necessary in the opinion of the Company to satisfy all
obligations for withholding of such taxes, if any, and other charges; provided,
however, that the number of Shares a Participant surrenders, or as to which a
Participant otherwise forfeits or surrenders the right to require the Company to
allot and issue, transfer, or deliver Shares, must equal, in Fair Market Value,
no more than the amount of withholding due based on the withholding rate(s)
applied by the Company, in its discretion, in accordance with the applicable
withholding laws and regulations in effect at the time such withholding is
required, if at all. If Shares subject to the Award are used as set forth above
to satisfy tax or other withholding, such Shares shall be valued based on the
Fair Market Value on the date as of which the amount of tax withholding, if any,
is determined. Other Shares tendered to pay taxes will be valued based on the
Fair Market Value on the date received by the Company.



--------------------------------------------------------------------------------

13. Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan (and the Board may amend an Award
Agreement) for the purpose of meeting or addressing any changes in legal
requirements or for any other purpose permitted by law, except that (1) no
amendment or alteration that would adversely affect the rights of any
Participant under any Award previously granted to such Participant shall be made
without the consent of such Participant and (2) no amendment or alteration shall
be effective prior to its approval by the shareholders of the Company to the
extent shareholder approval is otherwise required by applicable legal
requirements or the requirements of the securities exchange on which the
Company’s stock is listed, including any amendment that expands the types of
Awards available under this Plan, materially increases the number of Shares
available for Awards under this Plan, materially expands the classes of persons
eligible for Awards under this Plan, materially extends the term of this Plan,
materially changes the method of determining the Exercise Price of Options,
deletes or limits any provisions of this Plan that prohibit the repricing of
Options or decreases any minimum vesting requirements for any Stock Award.

14. Assignability. Unless otherwise determined by the Board and expressly
provided for in an Award Agreement, no Award or any other benefit under this
Plan shall be assignable or otherwise transferable except (1) by will or the
laws of descent and distribution or (2) pursuant to a domestic relations order
issued by a court of competent jurisdiction that is not contrary to the terms
and conditions of this Plan or applicable Award and in a form acceptable to the
Board. The Board may prescribe and include in applicable Award Agreements other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this Paragraph 14 shall be null and
void. Notwithstanding the foregoing, no Award may be transferred for value or
consideration.

15. Adjustments.

(a) No Limit on Corporate Power. The existence of outstanding Awards shall not
affect in any manner the right or power of the Company or its shareholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the capital stock of the Company or its business or any merger
or consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stock (whether or not such issue is prior to, on a parity with
or junior to the Shares) or the dissolution or liquidation of the Company, or
any sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

(b) Adjustments. If at any time while the Plan is in effect there shall be any
increase or decrease in the number of allotted and issued and outstanding Shares
of the Company effected without receipt of consideration therefor by the
Company, through the declaration of a dividend in Shares or through any
recapitalization, amalgamation, merger, demerger or conversion or otherwise in
which the Company is the surviving corporation, resulting in a split-up,
combination or exchange of Shares of the Company, then and in each such event:

(i) An appropriate adjustment shall be made in the maximum number of Shares then
subject to being optioned or awarded under the Plan, to the end that the same
proportion of the Company’s allotted and issued and outstanding Shares shall
continue to be subject to being so optioned and awarded;

(ii) An appropriate adjustment shall be made in the number of Shares and the
exercise price per Share thereof then subject to purchase pursuant to each
Option previously granted and then outstanding, to the end that the same
proportion of the Company’s allotted and issued and outstanding Shares in each
such instance shall remain subject to purchase at the same aggregate exercise
price; and

(iii) An appropriate adjustment shall be made in the number of Shares then
subject to each Stock Award previously awarded and then outstanding, to the end
that the same proportion of the Company’s allotted and issued and outstanding
Shares in each such instance shall remain subject to allotment and issuance,
transfer or delivery in settlement of such award.

(c) Actions not Triggering Adjustments. Except as is otherwise expressly
provided herein, the allotment and issuance by the Company of shares of its
capital securities of any class, or securities convertible into shares of
capital securities of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to the number of or option price of Shares then subject to
outstanding Options or the number of Shares then subject to outstanding awards
of Restricted Stock Units.



--------------------------------------------------------------------------------

(d) Certain Corporate Transactions. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board may make such adjustments to Awards or other provisions
for the disposition of Awards as it deems equitable, and shall be authorized, in
its discretion, (1) to provide for the substitution of a new Award or other
arrangement (which, if applicable, may be exercisable for such property or stock
as the Board determines) for an Award or the assumption of the Award, regardless
of whether in a transaction to which Section 424(a) of the Code applies, (2) to
provide, prior to the transaction, for the acceleration of the vesting and
exercisability of, or lapse of restrictions with respect to, the Award and, if
the transaction is a cash merger, provide for the termination of any portion of
the Award that remains unexercised at the time of such transaction, or (3) to
cancel any such Awards and to deliver to the Participants cash in an amount that
the Board shall determine in its sole discretion is equal to the fair market
value of such Awards on the date of such event, which in the case of Options
shall be the excess of the Fair Market Value of Shares on such date over the
Exercise Price therefor.

(e) Section 409A. No adjustment or substitution pursuant to this Paragraph 15
shall be made in a manner that results in noncompliance with the requirements of
Section 409A of the Code, to the extent applicable.

16. Restrictions. No Shares or other form of payment shall be allotted and
issued, transferred, or delivered with respect to any Award unless the Company
shall be satisfied based on the advice of its counsel that such allotment and
issuance, transfer, or delivery will be in compliance with applicable federal
and state securities laws. Certificates evidencing Shares delivered under this
Plan (to the extent that such Shares are so evidenced) may be subject to such
stop transfer orders and other restrictions as the Board may deem advisable
under the rules, regulations and other requirements of the Securities and
Exchange Commission, any securities exchange or transaction reporting system
upon which the Shares is then listed or to which it is admitted for quotation
and any applicable federal or state securities law. The Board may cause a legend
or legends to be placed upon such certificates (if any) to make appropriate
reference to such restrictions. The Board may, in its discretion, condition the
Company’s obligation to allot and issue, transfer or deliver Shares under the
Plan upon its receipt from the person to whom such Shares are to be allotted and
issued, transferred or delivered of an executed investment letter containing
such representations and agreements as the Company may determine to be necessary
or advisable in order to enable the Company to allot, issue, transfer or deliver
such Shares to such person in compliance with the Securities Act of 1933 and
other applicable federal, state or local securities laws or regulations.

17. Unfunded Plan. This Plan is unfunded. Although bookkeeping accounts may be
established with respect to Participants who are entitled to cash, Shares or
rights thereto under this Plan, any such accounts shall be used merely as a
bookkeeping convenience. The Company shall not be required to segregate any
assets that may at any time be represented by cash, Shares or rights thereto,
nor shall this Plan be construed as providing for such segregation, nor shall
the Company or the Board be deemed to be a trustee of any cash, Shares or rights
thereto to be granted under this Plan. Any liability or obligation of the
Company to any Participant with respect to an Award of cash, Shares or rights
thereto under this Plan shall be based solely upon any contractual obligations
that may be created by this Plan and any Award Agreement, and no such liability
or obligation of the Company shall be deemed to be secured by any pledge or
other encumbrance on any property of the Company. None of the Company or the
Board shall be required to give any security or bond for the performance of any
obligation that may be created by this Plan. With respect to this Plan and any
Awards granted hereunder, Participants are general and unsecured creditors of
the Company and have no rights or claims except as otherwise provided in this
Plan or any applicable Award Agreement.

18. Section 409A of the Code.

(a) Intention to Comply. Awards made under this Plan are intended to comply with
or be exempt from Section 409A of the Code, and ambiguous provisions hereof, if
any, shall be construed and interpreted in a manner consistent with such intent.
No payment, benefit or consideration shall be substituted for an Award if such
action would result in the imposition of taxes under Section 409A of the Code.
Notwithstanding anything in this Plan to the contrary, if any Plan provision or
Award under this Plan would result in the imposition of an additional tax under
Section 409A of the Code, that Plan provision or Award shall be reformed, to the
extent permissible under Section 409A of the Code, to avoid imposition of the
additional tax, and no such action shall be deemed to adversely affect the
Participant’s rights to an Award.



--------------------------------------------------------------------------------

(b) Unit and Cash Awards. Unless the Board provides otherwise in an Award
Agreement, each Restricted Stock Unit Award or Cash Award (or portion thereof if
the Award is subject to a vesting schedule) shall be settled no later than the
15th day of the third month after the end of the first calendar year in which
the Award (or such portion thereof) is no longer subject to a “substantial risk
of forfeiture” within the meaning of Section 409A of the Code. If the Board
determines that a Restricted Stock Unit Award or Cash Award is intended to be
subject to Section 409A of the Code, the applicable Award Agreement shall
include terms that are designed to satisfy the requirements of Section 409A of
the Code.

19. Awards to Foreign Nationals and Directors Outside the United States. The
Board may, without amending this Plan, (1) establish special rules applicable to
Awards granted to Participants who are foreign nationals or otherwise providing
services outside the United States, or both, including rules that differ from
(but do not enlarge on) those set forth in this Plan, and (2) grant Awards to
such Participants in accordance with those rules.

20. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, shall be undertaken by application of the laws of the State of
Texas, except to the extent Texas law is preempted by Federal law of the United
States, or the laws of England and Wales.

21. Right to Continued Service. Nothing in this Plan or an Award Agreement or
any document describing or relating to the Plan, or any part hereof, shall
confer upon any Director any right to continue as a Director of the Company.

22. Rights of Third Parties. It is not intended that any of the terms of this
Plan should be enforceable by any third party pursuant to the UK Contract
(Rights of Third Parties) Act 1999.

23. Consent to Holding and Processing of Personal Data. By participating in the
Plan, participants give their consent to the holding and processing of data
relating to them (including personal data) in relation to and as a consequence
of the Plan and to the disclosure of data (even outside the European Economic
Area) to the Company, or any Subsidiary, to any possible purchaser of the
Company or its business or of any Subsidiary and their respective advisors in
relation to the Plan.

24. Term. Unless previously terminated, the Plan shall terminate and no
additional Awards may be granted on the expiration of 10 years after May 1,
2017, the Effective Date of the Plan. The Plan shall continue in effect with
respect to Awards granted before termination of the Plan and until such Awards
have been settled, terminated or forfeited.

25. Usage. Words used in this Plan in the singular shall include the plural and
vice versa, unless the context otherwise requires, and the gender of words used
shall be construed to include whichever may be appropriate under any particular
circumstances of the masculine, feminine or neuter genders.

26. Clawback. Notwithstanding anything to the contrary contained in this Plan,
any Award shall be subject to recovery or clawback by the Company under any
clawback policy adopted by the Company whether before or after the date of grant
of the Award.

27. Headings. The headings in this Plan are inserted for convenience of
reference only and shall not affect the meaning or interpretation of this Plan.

ATTACHMENT A

DEFINITION OF CHANGE IN CONTROL

For purposes of this Plan, a “Change in Control” shall be deemed to have
occurred upon the occurrence of any of the following events:

(i) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 25% or more of either (A) the then outstanding registered Shares of the
Company (the “Outstanding Shares”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Voting Securities”); provided, however,
that for purposes of this paragraph (i) the following acquisitions shall not
constitute a Change in Control: (w) any acquisition directly from the Company
(excluding an acquisition by virtue of the exercise of a conversion privilege),
(x) any acquisition by the Company, (y) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by the Company, or (z) any acquisition by any company pursuant to a
reorganization, merger, amalgamation or consolidation, if, following such
reorganization, merger, amalgamation or consolidation, the conditions described
in clauses (A), (B) and (C) of subparagraph (iii) of this definition are
satisfied; or



--------------------------------------------------------------------------------

(ii) individuals who, as of the date of this Agreement, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute a majority of such
Board; provided, however, that any individual becoming a director of the Company
subsequent to the date hereof whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of a majority of the directors of
the Company then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board; or

(iii) consummation of a reorganization, merger, amalgamation or consolidation of
the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (A) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(B) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such company resulting from such reorganization,
merger, amalgamation or consolidation, and any Person beneficially owning,
immediately prior to such reorganization, merger, amalgamation or consolidation,
directly or indirectly, 25% or more of the Outstanding Shares or Outstanding
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, 25% or more of, respectively, the then outstanding shares of common
stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation or the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors, and (C) a majority of the members of the
board of directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or

(iv) consummation of a sale or other disposition of all or substantially all the
assets of the Company, with or without approval by the shareholders of the
Company, other than to a company, with respect to which following such sale or
other disposition, (A) more than 50% of, respectively, the then outstanding
shares of common stock (or equivalent security) of such company and the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors is then beneficially owned,
directly or indirectly, by all or substantially all the individuals and entities
who were the beneficial owners, respectively, of the Outstanding Shares and
Outstanding Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Shares and
Outstanding Voting Securities, as the case may be, (B) no Person (excluding the
Company, any employee benefit plan (or related trust) of the Company or such
company, and any Person beneficially owning, immediately prior to such sale or
other disposition, directly or indirectly, 25% or more of the Outstanding Shares
or Outstanding Voting Securities, as the case may be) beneficially owns,
directly or indirectly, 25% or more of, respectively, the then outstanding
shares of common stock (or equivalent security) of such company or the combined
voting power of the then outstanding voting securities of such company entitled
to vote generally in the election of directors, and (C) a majority of the
members of the board of directors of such company were members of the Incumbent
Board at the time of the execution of the initial agreement or action of the
Board providing for such sale or other disposition of assets of the Company; or

(v) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

Notwithstanding the foregoing, or anything to the contrary set forth herein, a
transaction or series of related transactions will not be considered to be a
Change in Control if (i) the Company becomes a direct or indirect wholly owned
subsidiary of a holding company and (ii) (A) immediately following such
transaction(s), the then outstanding shares of common stock (or equivalent
security) of such holding company and the combined voting power of the then
outstanding voting securities of such holding company entitled to vote generally
in the election of directors is then beneficially owned, directly or indirectly,
by all or substantially all the individuals and entities who were the



--------------------------------------------------------------------------------

beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such transaction(s) in substantially the
same proportion as their ownership immediately prior to such transaction(s) of
the Outstanding Shares and Outstanding Voting Securities, as the case may be, or
(B) the shares of Outstanding Voting Securities outstanding immediately prior to
such transaction(s) constitute, or are converted into or exchanged for, a
majority of the outstanding voting securities of such holding company
immediately after giving effect to such transaction(s).

Notwithstanding the foregoing, if an Award is subject to Section 409A of the
Code, the definition of Change in Control shall conform to the requirements of
Section 409A(a)(2)(A)(v) of the Code and the Treasury Regulations promulgated
thereunder to the extent necessary to avoid the imposition of any tax by such
Section 409A of the Code.